Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on March 24th, 2021 has been received and fully considered.

Claims 1-20 are pending.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over SARASWAT et al. (U.S. Patent Application Publication No. 2012/0250443) in view of JIN (U.S. Patent Application Publication No. 2011/0235456).
Regarding claims 1-3 of the preset application, SARASWAT et al. discloses in Figures 1-2 and 4 “An electronic device, comprising: 
a plurality of semiconductor dies [402] (paragraphs [0012], [0027]); and 
a power supply system, comprising:
	
claim 2)to be applied to the global high-side rail 224. From here, the power is distributed to multiple layers throughout the module by way of the LVRs [232].” (paragraph [0018])
SARASWAT et al. does not discloses a die enable circuit.
JIN discloses in Figure 2 a semiconductor apparatus [1] may include a three-dimensional semiconductor apparatus in which three chips [m0], [s0] and [s1] are stacked (paragraphs [0019], [0020]).  The first chip [m0] may include a power supply circuit. The first chip [m0] supplies power to the memory banks of the first to third chips [m0], [s0] and [s1] via the power supply circuit. Since the semiconductor apparatus [1] is a three-dimensional semiconductor apparatus in which a plurality of chips are stacked and is packaged into a single semiconductor apparatus, the power supplied through the power supply circuit of the first chip [m0] can be supplied to the second and third chips [s0] and [s1] through electrical connection elements such as wires and through-silicon vias (TSVs) (claimed power interconnecting structure). The power supply circuit may include a power supply control unit [100], and first to fourth power blocks [PWR0-PWR3] designated by the reference numerals [10-40]. The power supply control unit [100] generates power supply enable signals [PWR0_en-PWR3_en] for supplying power to memory banks which are to be activated among the memory banks of the first to third chips [m0], [s0] and [s1]. The first to fourth power blocks [10-40] are respectively assigned to the first to fourth memory bank regions UL, DL, UR and DR and supply power to the in common (claimed synchronous) to the first to third chips [m0], [s0] and [s1] through wires or TSVs (paragraph [0021]).  Jin also discloses “The power includes all internal voltages (claimed internal voltage in claim 2) used in the input/output operations of the memory banks. One example of the internal voltages includes, but not limited to, a core voltage which is used when inputting/outputting data.” (paragraph [0022]).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to modify the power distribution system of SARAWAT et al. by providing the power supply control unit of JIN.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the power supply control unit to generates power supply enable signals to simultaneously provide the operation voltages to the dies. 

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over SARASWAT et al. as applied to claim 1 above, and further in view of SEKIGUCHI et al. (U.S. Patent Application Publication No. 2006/0233012).
See description of SARASWAT et al. and JIN in paragraph 6, supra.  SARASWAT et al. ad JIN do not disclose the package substrate.
SEKIGUCHI et al. discloses in Figures 1 and 4 a semiconductor storage [100] includes a plurality of memory chips [110]113] are stacked on a base substrate [101] (paragraph 0050]).
Regarding claim 8
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the base substrate of SEKIGUCHI et al. to form the power and signal interconnecting structures for the memory chips of the memory device.

Regarding claims 9-14 and 16 of the present application, SARASWAT et al. shows in Figures 1-2 a 3D module has a core layer [102], flash layer [104], SRAM layer [106], PCM (phase change memory) layer [108], an eDRAM layer [110], and a DRAM layer [212]. It also has numerous through-silicon-vias ("TSV"s) for interconnecting signals and supply references between the different electronic layers.  It is conventional that each memory layer would include a plurality of memory dies that has same electrical function.

Regarding claim 15 of the present application, SARASWAT et al. discloses “The distribution layers 404 may include multiple conductive layers to facilitate signal interconnection, using vias or other structures, between the different die components. The die-to-die capacitors (C.sub.IF) may be implemented within the distribution layers. For example, conductive sheets not used for TSV pads, etc., could be used, or additional metal layers could be included.” (paragraph [0028]).

Regarding claim 17 of the present application, SARASWAT et al. discloses TSVs may be of different lengths and widths, depending on the functional and loading requirements.  
It would be obvious to form the power interconnecting structure having diameter depends on the number of semiconductor die.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to make the diameter of the interconnecting structure depends on the number of semiconductor die to provide sufficient electrical conductivity for the dies.
claim 18 of the present application, it is conventional that three-dimensional memory devices include power interconnecting structure and signal interconnecting structure.  
It would have been obvious to a person of ordinary skill in art at the effective filing date of the present application to modify the memory device of SARASWAT et al. by providing a signal interconnecting structure.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the signal interconnecting structure to transfer data between the memory chips and in or out of the memory device.

Regarding claim 19 of the present application, SARASWAT et al. in Figure 2 a global low supply rail [226] (paragraph [0014] is shared between the layers of the 3D module.
	
Regarding claim 20 of the present application, JIN shows in Figure 2 the power supply control unit [100] is smaller each of the memory bank regions UL0-UL2, DL0-DL2, UR0-UR2, DR0-DR2.
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to modify the power distribution system of SARASWAT et al. by forming the power control unit smaller the memory die.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to form the power control unit smaller the memory die to reduce the size of the memory device.

Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHIM et al., PYEON, PARK et al., ITAKURA et al., WOO et al., LEE and LEE et al. are cited to show memory device having voltage generators or voltage regulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827